UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

AUG

1 2 2004

This is in reply to your letter to the Office of Special Education Programs (OSEP) in
which you continue to express your dissatisfaction with OSEP's response to your
concerns. In OSEP's December 10, 2003, September 25, 2002, and April 2, 2002 letters,
and in our previous communications with you over the past nine years, OSEP has
carefully examined the questions you raised regarding State sovereign immunity, the
State's program of Scholarships to Public or Private Schools of Choice for Students with
Disabilities and whether Florida has a one-tier or two-tier due process system . As we
have stated in previous correspondence to you, we believe we have fully addressed these
questions and, therefore, have no additional response .
In your letter you continue to raise a question regarding the Florida Second District Court
of Appeals being unable to accept additional evidence and do a de novo review. In our
December 10, 2003 letter to you we replied that, under section 615(i)(2) of the
Individuals with Disabilities Education Act (IDEA), any party aggrieved by the findings
and decisions of the hearing officer in a one-tier system has the right to bring a civil
action in any State court of competent jurisdiction or in a district court of the United
States without regard to the amount of controversy . The court must receive the records of
the administrative proceedings and hear additional evidence at the request of a party .
Upon further review of Florida's Eligibility Documents for federal fiscal year (FFY)
2004, including the Eligibility Documents submitted to OSEP on April 13, 2000, OSER
notified Florida that the provisions in the Florida statute and regulations under which a
party aggrieved by the final decision can choose to appeal to a State court that does not
have authority to hear additional evidence at the request of a party are inconsistent with
sections 615(i)(1) and (2) of the IDEA . OSEP is currently working with the Florida
Department of Education as it seeks to revise its statute and regulations to be consistent
with section 615(i)(1) and (2) of the IDEA and 34 CFR ยง300 .512(a) and (b) of the final
regulations implementing the IDEA . In the meantime, as a part of Florida's Eligibility
Documents for FFY 2004, Florida has made an assurance, under 34 CFR ยง80 .11(c), that
it will comply with all applicable federal statutes and regulations in effect with respect to
the periods for which it receives grant funding .

400 MARYLAND AVE ., S .W., WASHINGTON, D.C . 20202
www .ed .gov
Our mission is to ensure equal access to education and to promote educational excellence throughout the Nation .

Page 2 We hope you find this information helpful.
Sincerely,

Stephanie Smith Lee
Director
Office of Special Education Programs
cc: Michele Polland
Florida Department of Education

